Title: To Thomas Jefferson from Robert Williams, 19 August 1804
From: Williams, Robert
To: Jefferson, Thomas


               
                  Sir;
                  No Carolina augt. 19th. 1804
               
               In perusing my papers which I brought with me from the Mississippi Territory—I find the enclosed letter which I suppose to have been deliver’d to Mr. Briggs or myself before we left that quarter, but by the length of our Journey and Various modes of traveling, got misplaced
               I have therefore thought proper to forward it by mail, and hope no material inconvenience has or will Occur in Consequence of its delay—Mr. Briggs tarried with me 3 or 4 days—left here on thursday.  had I have known a few weeks of his intention to return so soon, would have been ready to have gone on with him—I Shall endeavour to start early in next month and expect to be in the Territory (Natchez Settlemt) as soon as he, as he will travel very slow, and go by Orleans—
               Mr. Briggs is much pleased with the Country this way for the road— 
               I am with great resp. yr. Huml st
               
                  
                     Robert Williams
                  
               
            